Title: From Abigail Smith Adams to Julia Stockton Rush, 15 October 1817
From: Adams, Abigail Smith
To: Rush, Julia Stockton


				
					Dear Madam
					Quincy October 15th 1817
				
				I am indebted to you, for two very kind Letters  The first, was written after my Grandaughter miss de Wint, had made you a visit. I ought to have inform’d you, how much She regreted, that it was not in her power to repeat it, and writing to me upon her return, that She was gratified in having visited a Lady, whom She knew; was much esteemd by her Grand Parents: as well as by her own Father, and Mother, and who was the beloved Companion of one of the Best of Men—my Grandaughter left the City the day after She call’d upon you last; but will avail herself of your kindness Should She visit the City, an other season—My Son and daughter most certainly considerd it one of their first duties, to visit you. They had every motive of Respect, affection, and Reverence to do so—the connexion in the Family has not been disolved, tho one of its first Members, has been removed to a higher Station.The Branches remain, and the union between them is marked by peculiar Circumstances of Succession in office. it is no Small personal gratification to me, that mr Rush, is the Successor of mr Adams, at the court of St. James He will Support the honour and dignity of his Country, and his pure moral Character is a Gem of inestimable value, respected even by those who have not any Regard for their own—I can Sympathize with you most feelingly in the deprivations you are frequently called to endure by the Seperation and dispersion of your Family, but we must, Remember that no man liveth for himself“waters Stagnate, when they cease to flow”I have indeed enjoyd a Blessing I had little reason, at my Age to expect, after Eight years absence, to See my Son and Family all returnd in Health and safety—ought I then to complain that they are so Soon Seperated from me? tho the Distance is much diminishd, yet it is Seperation—I regret my dear Friend that You should feel any restraint in—I know full well, that if the pen is not kept in constant practise; writing becomes urksome. If any opportunity Should occur to bring you Julia this way, it would give us Sincere pleasure to welcome her to Quincy or other member of your Family.—We had an unexpected pleasure a few days Since in receiving a visit, from a Son, and two daughters of our highly respected Friend Govr. Jay—who I may Say, has been dead to the world these Seven years—refuseing to take any part in the political concerns of it“The world forgetting, by the World forgot” altho one of its Brightest ornaments—Such is the Lot of Man—as Goldsmith Says a New Generation “come tittering on, and push us off the Stage”It is now our turn to Step asside as others have done for us—My Good Friend, desires a kind Remembrance to you, in which he is joined by your / affectionate Friend
				
					Abigail Adams
				
				
			